Case: 20-50374     Document: 00516130754         Page: 1     Date Filed: 12/14/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    December 14, 2021
                                  No. 20-50374
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Heriberto Santillan-Tabares,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:03-CR-2291-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          In 2005, Heriberto Santillan-Tabares, federal prisoner # 42055-180,
   was sentenced to 300 months of imprisonment after pleading guilty to
   engaging in a continuing criminal enterprise. In 2019, he filed 18 U.S.C.
   § 3582(c)(2) motions, and his sentence was reduced to 274 months of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50374       Document: 00516130754          Page: 2     Date Filed: 12/14/2021




                                     No. 20-50374


   imprisonment. He appeals this reduction and the denial of his subsequent
   motion for reconsideration. He argues that the district court erred by failing
   to award him the full two-level reduction pursuant to Amendment 782 to
   U.S.S.G. § 2D1.1, further reduce his sentence to 240 months of
   imprisonment, and consider the 18 U.S.C. § 3553(a) sentencing factors.
          Santillan-Tabares fails to show that the district court abused its
   discretion in reducing his sentence to 274 months of imprisonment. See
   United States v. Drath, 89 F.3d 216, 218 (5th Cir. 1996). The extent of any
   sentence reduction is within the full discretion of the district court. See Dillon
   v. United States, 560 U.S. 817, 827 (2010). Furthermore, it is clear from the
   record that the district court considered the 18 U.S.C. § 3553(a) sentencing
   factors; any further explanation of this consideration or the reasoning for
   Santillan-Tabares’s sentence reduction was not required. See United States
   v. Evans, 587 F.3d 667, 673-74 (5th Cir. 2009). He also has not shown that
   the district court abused its discretion in denying his motion for
   reconsideration without first holding an evidentiary hearing. See United
   States v. Rabhan, 540 F.3d 344, 346-47 (5th Cir. 2008); Dickens v. Lewis, 750
   F.2d 1251, 1255 (5th Cir. 1984).            Finally, Santillan-Tabares fails to
   demonstrate that the district court plainly erred by failing to give him notice
   that counsel was appointed or further opportunity to participate in the
   § 3582(c)(2) proceedings. See Evans, 587 F.3d at 671; Puckett v. United States,
   556 U.S. 129, 135 (2009).
          Accordingly, the judgment of the district court is AFFIRMED.
   Santillan-Tabares’s motion for the appointment of counsel is DENIED.
   His motion for the extension of time to file an appellant’s brief is DENIED
   as unnecessary.




                                           2